DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 7/12/22. Claims 1, 4, 10, and 12 have been amended. Claims 10 and 12-23 are withdrawn. Claims 2, 3, and 11 have been canceled. Claims 1 and 4-9 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama JP_2014088519_A (see machine English translation) in view of Park USPA_20150225281_A1, Ohta USPA_20140177241_A1, and Fujii USPA_20170040502_A1.
1.	Regarding Claims 1 and 4, Furuyama discloses laminating a constrained layer forming green sheet containing silica powder (element 21 in Drawings; corresponds to claimed second green sheet for a confining layer A) to at least one side of a green sheet for a wavelength conversion component comprising glass powder (element 10 in Drawings; corresponds to claimed glass matrix) and a inorganic phosphor powder (thus; corresponding to claimed first green sheet for forming the wavelength converting member) (Derwent Abstract and Abstract), followed by a second restraint layer forming green sheet (element 22 in Drawings; corresponding to claimed third green sheet for confining layer B) comprising alumina (paragraph 0050; as being claimed in instant Claim 1) on at least one side of said constrained layer forming green sheet containing silica powder (element 21 in Drawings; corresponds to claimed second green sheet for a confining layer A) without it being in contact with said green sheet for a wavelength conversion component (corresponding to claimed first green sheet for forming the wavelength converting member) (paragraphs 0044-0050, Drawings).
2.	However, Furuyama does not disclose the claimed glass matrix composition.
3.	Park discloses a glass composition for LEDs (Claim 16) which are well-known in the art to be composed of wavelength converting members, that looks to solve problems of deterioration, discoloration, heat emission problems, yellowness, etc. (paragraphs 0005 and 0006). Park discloses that said glass composition can comprise 5 mol% of P2O5, 15 mol% of B2O3, 29 mol% of ZnO, and 35 mol% of SiO2 (Table 1, Example 4); thereby teaching the claimed ranges of instant Claim 1.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass composition, of Furuyama, by trying the glass composition, of Park. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved optical properties that solve issues such as deterioration, discoloration, heat emission problems, and yellowness.
5.	Furuyama in view of Park suggests having alumina in an amount of 3 mol% (Park: Table 1). However, it does not disclose the other claimed components of independent Claims 1 and 4 regarding concentrations.
6.	Ohta discloses a glass composition for the making of LEDs (Title). Ohta further discloses that CaO and other alkaline earth metal oxides can be used from the standpoint of providing stability in the glass in a concentration of at least 15 mol% (paragraph 0032), while K2O and Na2O can be used to lower Tg and can be added in an amount of up to 10 mol% (paragraph 0033), and finally SnO2 can be used for the purpose of lowering softening point and added in an amount of at most 20 mol% (paragraph 0034).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass composition, of Furuyama in view of Park, by using the aforementioned components, of Ohta. One of ordinary skill in the art would have been motivated in using these known components in the stated concentration for the result-effective purposes they are known for in the art.
8.	Furuyama further does not disclose the claimed limitation of having a number of laminations for its green sheets as is being claimed in instant Claim 1.
9.	Fujii discloses a wavelength conversion and LED device (Title) comprising green sheets (paragraphs 0018, 0020, 0066) for producing said wavelength conversion members. Fujii further discloses that said green sheet can be formed by laminating a plurality of layers of the green sheets by lamination for purposes of obtaining a desired thickness (paragraph 0080).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the green sheet layers, of Furuyama, by laminating them for purposes of achieving a desired thickness, as disclosed by Fujii. In such a case, it would be expected for one of ordinary skill in the art to increase the number of laminations based on end-user product specifications. Applicants have not shown how 4 to 50 laminations specifically results in unexpected and surprising properties.
11.	Regarding Claim 5, Furuyama in view of Park, Ohta, and Fujii suggests substantially the same glass composition as claimed by Applicants. As such, it would be expected for it to inherently possess the same physical properties, such as refractive index and softening point, as is being claimed. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Park further discloses that the average particle diameter can range from 1 to 10 microns (paragraph 0021).
12.	Regarding Claims 6 and 7, Furuyama in view of Park, Ohta, and Fujii suggests said phosphor powder can comprise YAG-based materials with D50 of 15 microns (Furuyama: paragraph 0073).
13.	Regarding Claim 8, Furuyama in view of Park, Ohta, and Fujii suggests said silica powder having a D50 of 0.1 microns and a sheet thickness of 10 microns (Furuyama: paragraph 0074).
14.	Regarding Claim 9, Furuyama in view of Park, Ohta, and Fujii suggests said second restraint layer forming green sheet (corresponding to claimed green sheet for confining layer B) can comprise alumina with D50 of 0.1 to 10 microns (Furuyama: paragraph 0050-0052). Although the claimed thickness of the second restraint layer forming green sheet is not disclosed, the Examiner respectfully submits that it would be expected for one of ordinary skill in the art to know how to vary thicknesses based on end-user product specs. Applicants have not indicated how the instant thickness limitation results in unexpected and surprising properties.
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. 
Applicants state: “Park does not teach or suggest a glass composition containing K2O and SnO2. Additionally, according to Park, Examples 1-4 compositions comprising K2CO3 and Na2CO3, but not containing K2O (see TABLE 1), and Comparative Examples 1-3 compositions comprising K2O, but not containing K2CO3 or Na2CO3 (see TABLE 2) are disclosed. Park reports that phosphor plates of Examples 1-4 showed a greater reliability and optical properties, compared to the phosphor plates of Comparative Examples 1-3. Therefore, a skilled artisan to reads Park would not be motivated to modify the glass matrix of Park to include K2O and SnQ2, while omitting (or optionally including) alkaline metal carbonates.”
The Examiner respectfully submits that Park is disclosing this adverse effect when K2O is used in an amount of 9 mol% (Table 2). However, Ohta makes it clear that K2O and Na2O together should not exceed 10 mol% and moreover it’s preferred for them to be range from just 1 to 6 mol% (paragraph 0033). As such, Park’s disclosure would not necessarily conflict with Ohta’s.
Applicants state: “To the contrary, the claimed laminate described in instant claim 1 exhibits unexpectedly superior effects, as supported by the data of the original specification. For example, it was confirmed that the glass plate (Preparation Examples | to 4 and 6 to 10) that satisfies all the technical characteristics of instant claim 1 had significantly higher light transmittance compared to the glass plate (Preparation Examples 5, 11 and 12) that did not satisfy any of the technical characteristics of instant claim 1..”
The Examiner respectfully submits that Ohta discloses that SnO2 can be used for the purpose of lowering softening point (paragraph 0034). While Park discloses that its composition helps with discoloration and yellowness, etc. (paragraphs 0005 and 0006), both of which contribute towards high transmittance. Lastly, Fukuyama’s entire invention is geared towards improving refractive index characteristics. As such, none of these features are novel and surprising.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 20, 2022